SUPPLEMENT DATED JUNE 24, 2011 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2011 Page 10 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser American Funds New Perspective R3 American Funds® Capital Research and Management Company American Funds New Perspective R4 American Funds® Capital Research and Management Company 1) Please refer to the Fund prospectus for a description of the class designation. Page 11 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser DFA Emerging Markets Value R2 DFA Investment Dimensions Group, Inc. Dimensional Fund Advisors Ltd. DFA Global 25/75 R2 DFA Investment Dimensions Group, Inc. Dimensional Fund Advisors Ltd. DFA Global 60/40 R2 DFA Investment Dimensions Group, Inc. Dimensional Fund Advisors Ltd. DFA Global Equity R2 DFA Investment Dimensions Group, Inc. Dimensional Fund Advisors Ltd. DFA International Value R2 DFA Investment Dimensions Group, Inc. Dimensional Fund Advisors Ltd. DFA US Targeted Value R2 DFA Investment Dimensions Group, Inc. Dimensional Fund Advisors Ltd. DWS RREEF Real Estate Securities A* DWS Investments Deutsche Inv Mgmt Americas, Inc. DWS RREEF Real Estate Securities S DWS Investments Deutsche Inv Mgmt Americas, Inc. DWS Strategic Government Securities A* DWS Investments Deutsche Inv Mgmt Americas, Inc. DWS Strategic Government Securities S DWS Investments Deutsche Inv Mgmt Americas, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 12 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Fidelity Advisor Real Estate A* Fidelityâ Advisor Funds Fidelity Mgmt & Research Company (FMR) Fidelity Advisor Real Estate T Fidelityâ Advisor Funds Fidelity Mgmt & Research Company (FMR) Fidelity Advisor Small Cap A* Fidelityâ Advisor Funds Fidelity Mgmt & Research Company (FMR) Franklin Growth A* Franklin Custodian Funds Franklin Advisers, Inc. Franklin Growth R Franklin Custodian Funds Franklin Advisers, Inc. Franklin Strategic Income A* Franklin Strategic Income Fund Franklin Advisers, Inc. 1.)Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 13 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Lord Abbett Developing Growth A* Lord Abbett Developing Growth, Inc. Lord, Abbett & Co. LLC Lord Abbett Fundamental Equity A* Lord Abbett Research Fund, Inc. Lord, Abbett & Co. LLC Lord Abbett Fundamental Equity R3 Lord Abbett Research Fund, Inc. Lord, Abbett & Co. LLC Lord Abbett Growth Opportunities A* Lord Abbett Research Fund, Inc. Lord, Abbett & Co. LLC 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 14 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser MFS New Discovery R2 MFS New Discovery Fund Massachusetts Financial Services Company MFS New Discovery R3 MFS New Discovery Fund Massachusetts Financial Services Company 1) Please refer to the Fund prospectus for a description of the class designation. Page 15 of the Prospectus is revised to add the following funds to the table. Oppenheimer International Bond A* OppenheimerFunds® OppenheimerFunds®, Inc. PIMCO All Asset Administrative PIMCO Funds Pacific Investment Management Co. LLC Pioneer Strategic Income A* Pioneer Strategic Income Fund Pioneer Investment Management, Inc. Pioneer Strategic Income Z Pioneer Strategic Income Fund Pioneer Investment Management, Inc. Prudential Jennison Small Company A* Prudential Funds Prudential Investments LLC Prudential Jennison Small Company Z Prudential Funds Prudential Investments LLC 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 88 of the Prospectus is revised to add the following language: Fund & Class Designation Objective American Funds New Perspective – Class R3 & R4 Seeks conservation of capital, current income and long-term growth of capital and income. Page 89 of the Prospectus is revised to add the following language: Fund & Class Designation Objective DFA Emerging Markets Value – Class R2 Seeks long-term capital appreciation. DFA Global 25/75 – Class R2 Seeks above average current income and long-term capital appreciation. DFA Global 60/40 – Class R2 Seeks total return. DFA Global Equity – Class R2 Seeks total return. DFA International Value – Class R2 Seeks long-term capital appreciation. DFA US Targeted Value – Class R2 Seeks long-term capital appreciation. DWS RREEF Real Estate Securities – Class A* and Class S Seeks total return through current income & long term capital appreciation as a secondary objective. DWS Strategic Government Securities – Class A* and Class S Seeks high current income. Fidelity Advisor Real Estate – Class A* & Class T Seeks above average income & long term capital growth. Fidelity Advisor Small Cap – Class A* Seeks long-term capital appreciation. Franklin Growth – Class A* & Class R Seeks capital appreciation. Franklin Strategic Income – Class A* Seeks long-term growth of capital. * Load Waived Page 90 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Lord Abbett Developing Growth – Class A* Seeks long-term growth of capital. Lord Abbett Fundamental Equity– Class A* & Class R3 Seeks long-term growth of capital. Lord Abbett Growth Opportunities–Class A* Seeks long-term growth of capital. MFS New Discovery – Class R2 & R3 Seeks capital appreciation. * Load Waived Page 91 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Oppenheimer International Bond – Class A* Seeks total return. PIMCO All Asset – Administrative Class Seeks maximum real return. Pioneer Strategic Income– Class A* and Class Z Seeks high income. Prudential Jennison Small Company –Class A* and Class Z Seeks capital growth. * Load Waived This supplement should be retained with the Prospectus for future reference.
